Order entered December 2, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01210-CV

          IN THE INTEREST OF E.A.D.P., J.T.C.P., AND C.E.P., CHILDREN

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-55004-2010

                                         ORDER
       We GRANT the November 30, 2015 second motion of the court reporter to file the

reporter’s record. The reporter’s record shall be filed by DECEMBER 15, 2015.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE